Citation Nr: 0515483	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  96-42 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Service connection for a low back disorder as secondary 
to the service-connected gunshot wound, residuals of right 
popliteal area with scar, and a right knee disability.

2.  Entitlement to an increased evaluation for right knee 
disability, residual orthopedic component of gunshot wound, 
right popliteal area (right knee disability), currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for 
scar, post operative residuals of abscess excision, lateral 
aspect of right thigh (operative scar), currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased evaluation for scar, 
residuals of gunshot wound, right popliteal area (entrance 
scar), currently evaluated as 10 percent disabling.  

5.  Entitlement to a higher initial evaluation for scar, 
right calf, residuals of gunshot wound (exit scar), currently 
evaluated as 10 percent disabling. 

6.  Entitlement to an increased evaluation for scar, 
residuals of laceration, right heel (right heel scar), 
currently evaluated as 10 percent disabling.

7.  Entitlement to a higher initial evaluation for right 
lower extremity weakness, pain, and slight calf muscle 
atrophy, residuals of gunshot wound (right calf disability), 
currently evaluated as 10 percent disabling. 

8.  Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1965.  

The issues of service connection for low back disorder and 
TDIU come before the Board of Veterans' Appeals (Board) on 
appeal from November 1995 and September 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.  In the November 1995 rating 
decision, the RO denied a total rating for compensation based 
upon individual unemployability.  In the September 1997 
rating decision, the RO denied service connection for a low 
back disorder.  The veteran had a hearing before a decision 
review officer at the RO in January 1998 and a 
videoconference hearing before a Board Judge in June 1999.  
In September 1999, these two issues were remanded by the 
Board for further development.

The six increased evaluation claims come before the Board on 
appeal of a July 2002 rating decision of VA by the RO.  These 
claims, along with the low back disorder and TDIU claims, 
were remanded by the Board in December 2003 for further 
development, including notification of the Veterans Claims 
Administration Act (VCAA).  In February 2005, the veteran had 
videoconference hearing before the undersigned Judge.  


FINDINGS OF FACT

1.  Competent medical evidence does not relate the veteran's 
lower back disorders directly to service or otherwise to any 
service-connected disabilities, including right knee 
disability.   

2.  Clinical findings of the right knee show range of motion  
as 0 degrees to extension and 125 degrees to flexion with no 
instability or subluxation.  

3.  Clinical findings of the operative scar, entrance scar, 
exit scar, and right heel scar demonstrate tenderness to 
palpation, but no scar exceeding 12 square inches (77 sq. 
cm.).

4.  Clinical findings of the right calf demonstrate some 
right calf atrophy, but no deep palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the left calf.  

5.  The veteran's total combined service-connected 
evaluations are 60 percent disabling and no single evaluation 
at 40 percent or higher.   

6.  The veteran has a GED and two year junior college degree 
and was retired from the Department of Corrections in 
California in 1984.  

7.  The veteran's service-connected disabilities, when 
associated with his educational attainment and occupational 
background, do not preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Lower back disorder was not caused or aggravated by 
service or otherwise any service-connected disabilities, 
including right knee disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).

2.  The criteria for an increased disability evaluation for 
right knee disability, residual orthopedic component of 
gunshot wound, right popliteal area (right knee disability) 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Codes 5260, 5261 (2004).  

3.  The criteria for an increased disability evaluation for 
scar, post operative residuals of abscess excision, lateral 
aspect of right thigh (operative scar) have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, 4.118, 
Diagnostic Codes 7804, 7805 (2004); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (prior to August 30, 2002).

4.  The criteria for an increased disability evaluation for 
scar, residuals of gunshot wound, right popliteal area 
(entrance scar) have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7804, 7805 
(2004); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (prior 
to August 30, 2002).

5.  The criteria for a higher initial disability evaluation 
for scar, right calf, residuals of gunshot wound (exit scar), 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.114, 4.118, Diagnostic Codes 7804, 7805 (2004); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (prior to 
August 30, 2002).

6.  The criteria for an increased disability evaluation for 
scar, residuals of laceration, right heel (right heel scar) 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.114, 4.118, Diagnostic Codes 7804, 7805 (2004); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (prior to 
August 30, 2002).

7.  The criteria for a higher initial evaluation for the 
veteran's service-connected right lower extremity weakness, 
pain, and slight calf muscle atrophy, residuals of gunshot 
wound (right calf disability), are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.55, 4.56,  and 4.73, Diagnostic Code 5311 (2004).

8.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decisions 
were made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The initial unfavorable agency decisions involving the low 
back disorder and TDIU issues were made prior to passage of 
the VCAA.  Therefore, it was not possible for VA to issue the 
VCAA notice before the initial decisions were made.  As for 
the increased evaluation claims, following the Board remand 
in September 2003, the RO notified the veteran of the 
evidence and information necessary to substantiate all of the 
claims on appeal in a December 2003 VCAA letters.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in the letter combined with the 
March 2000 supplemental statement of the case (SSOC), August 
2004 statement of the case (SOC), and August 2004 SSOC.  
Together, the VCAA letter, SOC, and SSOC's provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, service records, and numerous VA treatment 
records, VA examination reports, private medical records, and 
written statements from the veteran.  As VA examinations and 
other medical evidence is of record, the Board finds no 
further VA examination necessary in this case.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for low back 
disorder.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2004).  
Whenever possible, of course, laboratory findings should be 
used in corroboration of the clinical data.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In the present case, the veteran testified before the 
undersigned Judge that the veteran injured his back in an 
automobile accident during service.  He was hospitalized for 
three to four days, released, and then confined to his 
quarters for 14 days.  The veteran testified that he 
continued to low back problems in service, including 
difficulty lifting items, bending over and straightening up 
from bending.  He further testified that he essentially felt 
continued back pain since service.  

Upon review, service medical records confirm that the veteran 
received treatment for his lower back.  In January 1965, the 
veteran was in an automobile accident where the car left the 
road, spun around in a field, and threw the veteran into the 
back seat of the car.  The veteran received treatment for a 
painful sprain of the lower back, which was symptomatic for 
weeks.  However, service medical records did not show 
continued symptomatology after the initial weeks following 
the accident.  Examination in January 1965 indicated that 
clinical evaluation of the spine was normal.  Apparently the 
veteran's condition was acute and transitory and not chronic 
in nature.  

VA examination dated in January 1968 noted low back 
evaluation to be normal with no tenderness and normal range 
of motion.  X-ray report in January 1968 also noted normal 
results.  Post-service medical records were silent for low 
back treatment until February 1977, approximately 12 years 
following separation from service.  Moreover, there was no 
diagnosed low back disorder until many years following 
separation from service.  Thus, the presumptions do not 
apply.  38 C.F.R. § 3.309 (2004).  

VA medical opinion from the Chief Surgery Service, Orthopedic 
Section, dated in July 2001, indicated that the service 
medical records showed that the veteran was functioning 
adequately until he was involved in an automobile accident in 
January 1965.  The examiner commented that at that time, the 
veteran was diagnosed as having sustained a lumbosacral 
sprain, from which he apparently fully recovered.  The extra 
studies and clinical findings, according to the examiner, 
were not of any significance, and following conservative 
treatment, the veteran recovered and returned to his duties.  

When opining whether the veteran's current lower back 
disorder was related to service, the examiner indicated that 
the service medical records only indicate that his back was 
sprained as a result of the automobile accident, from which 
he fully recovered.  The examiner opined that from the way it 
appeared from the record, he did not believe that the veteran 
had any residuals from his automobile accident during service 
or the back sprain he sustained.  

The Board finds the July 2001 VA examiner's opinion to be 
competent and persuasive medical evidence.  The examiner's 
opinion was based upon a review of the veteran's claim's file 
and supported by the record.  As noted above, following 
recovery from the back sprain, there was no treatment for 
residual back problems during service.  Importantly, VA 
examination report approximately three years following 
separation from service noted no current low back disorder or 
residuals of a lumbar sprain from service.  There are no 
other medical opinions of record that relate the veteran's 
current low back problems directly to service.  

In addition to arguing direct service connection, the veteran 
asserts that his lower back disorder is related to his 
service-connected right leg disabilities.  For secondary 
service connection claims, a disability that is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  Furthermore, 
the Court has held that the term "disability" as used in 38 
U.S.C.A. §§ 1110, 1131 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service- connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Review of the record shows only one medical opinion, VA 
medical opinion report dated in June 2002, discussing the 
relationship between the veteran's low back problems and any 
service-connected disability.  The examiner identified the 
veteran's low back disorders as chronic low back pain with 
sciatica pain, lumbar spinal spondylosis L4-L5, mild central 
bulging disc L4-L5, S1, degenerative joint disease at facet 
joint, fact arthropathy L6, S1, and transitional vertebrae 
L6.  

The examiner determined that none of the veteran's low back 
disorders are related in any way to the service-connected 
right leg disabilities.  The Board finds the June 2002 VA 
examination report to be competent and persuasive medical 
evidence that is supported by the record.  The opinion was 
based upon evaluation of the veteran's current low back 
disorders, review of his medical records, including service-
connected disabilities, and based upon review of the 
veteran's claims file.  

The veteran and his representative identified a private 
medical record from Missoula Orthotonics Prosthetics 
Laboratories, which discussed the altered gait affecting his 
physical abilities.  However, the private medical record does 
not discuss whether the veteran's current low back disorders 
are related to any of his service-connected disabilities.    

Other than the veteran's contentions, the record contains no 
competent evidence showing that the veteran's lower back 
disorder is directly related to service or was otherwise 
caused or aggravated by a service-connected disability.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no evidence of record 
that the veteran has specialized medical knowledge to be 
competent to offer medical opinion as to cause or etiology of 
the claimed disability.  See Grottveit v. Brown , 5 Vet. App. 
91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) 

As there is no competent evidence of record contradicting the 
July 2001 VA examination report, the Board concludes that the 
preponderance of the evidence is against the veteran's 
service connection claim for low back disorder.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
claim is denied.

II.  Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

For all service-connected disabilities on appeal, except for 
the exit scar, the veteran is asserting an increase 
disability rating for an existing service-connected 
disability.  Where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the RO granted service-connected for the 
veteran's exit scar in his right calf  and right calf 
disability in the July 2002 rating decision, assigning an 
initial disability evaluation of 10 percent for each 
disability.  Here, the veteran appealed the evaluations 
assigned, thereby asserting that each warranted a higher 
initial disability rating.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court distinguished between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
discussed that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Court also made clear that its holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), (which indicates that when an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert, supra.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2004).

Right Knee Disability

Service-connection for right knee disability was granted in a 
July 1985 rating decision.  The RO combined the veteran's 
right knee disability and entrance scar into one 20 percent 
disability evaluation under Diagnostic Code 5257.  During the 
current appeal, the RO assigned separate 10 percent 
evaluations for the right knee disability and entrance scar.  
While the Board recognizes that the combined rating of the 
right knee disability and entrance scar was separated into 
two evaluations, it was not in violation of 38 C.F.R. § 3.957 
as the disabilities are continued and not severed.  

Knee disabilities are evaluated pursuant to the criteria 
found in DCs 5256 through 5261 of the Schedule.  38 C.F.R. § 
4.71a.  The average normal range of motion is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5260 
assigns a 30 percent rating for flexion limited to 15 
degrees; a 20 percent rating for flexion limited to 30 
degrees; a 10 percent rating for flexion limited to 45 
degrees; and a noncompensable rating for flexion limited to 
60 degrees.  Diagnostic Code 5261 addresses limitation of 
extension of the leg, and assigns a 20 percent rating for 
extension limited to 15 degrees; a 10 percent rating for 
extension limited to 10 degrees, and a noncompensable rating 
for extension limited to 5 degrees.  VA General Counsel 
recently held that separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for the same joint. VAOPGCPREC 
9-04 (2004).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca. As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Review of the record demonstrated that a VA examination on 
the right knee was performed in March 2001.  The report noted 
complaints of chronic right knee pain.  The veteran 
complained of not having good balance or good gait.  The 
muscles in his right leg fatigue easily, again limiting his 
ability to ambulate for any distance.  The veteran also 
stated that when his muscles are tired, he drags the right 
foot more.  He complained about instability.  The veteran 
does not wear a knee brace, but wears an AFO on the right 
lower leg, which seems to provide some improved support to 
the right leg.  He complained of excruciating pain in the 
anterior right knee as well as in the anterior lower thigh, 
and muscle cramps.  The examiner noted that the right knee 
was normal on x-ray testing in August 1998.  

Examination revealed no effusion, deformity, or instability 
in the right knee.  McMurray's test was negative.  Range of 
motion demonstrated extension to 0 degrees and flexion from 0 
to 125 degrees with pain at full flexion.  The examiner 
opined that there was no evidence of significant muscle 
atrophy in the legs on examination.  

VA examination report dated in July 2004 noted that the 
veteran walked with a limp with an AFO brace on his right 
ankle.  The veteran exhibited full extension of the right 
knee, but complaints of pain and the examiner indicated that 
he did not forcibly resist for strength testing much, due to 
what the veteran stated was pain and weakness.  VA 
examination report dated in November 2004 noted that knee 
reflexes were 1+.  

Upon review, despite the veteran's subjective complaints, the 
medical records during the claims period, particularly the 
March 2001 and July 2004 VA examination reports, do not 
indicate limitation of flexion of the right knee to warrant a 
20 percent evaluation under Diagnostic Code 5260, even when 
Deluca factors are considered.  The greatest limitation of 
motion noted in the medical evidence was to 125 degrees, 
which is far more than 30 degrees needed for a 20 percent 
evaluation.  

The Board also considered a separate rating under Diagnostic 
Code 5261 for limitation of extension.  However, extension 
was never less than 0 degrees in the medical records, even 
when Deluca factors are considered.  

In sum, although the July 2004 examination report noted 
complaints of pain and weakness on range of motion testing, 
the examiner was apparently unable to differentiate the 
degree of objective limitation due to pain and subjective 
complaints.  Overall, range of motion testing failed to 
demonstrate limitation of motion to warrant higher 
evaluations under Diagnostic Codes 5260 or 5261.  

As for other diagnostic codes, DC 5257 addresses other 
impairment of the knee, specifically, recurrent subluxation 
or lateral instability.  The ratings are based on whether the 
impairment is severe (30 percent disabling), moderate (20 
percent disabling), or slight (10 percent disabling). The 
words "severe," "moderate," and "slight" are not defined 
in the VA Schedule for Rating Disabilities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  In this case, despite 
the veteran's subjective complaints of incoordination and 
instability, there were no clinical findings of any 
instability or subluxation of the right knee to warrant a 
separate evaluation.  As noted above, the March 2001 VA 
examination report showed no effusion, deformity, or 
instability in the right knee.  McMurray's test was negative.  
VA examination reports dated in July 2004 and November 2004 
noted no lateral instability or subluxation on clinical 
examination.  

In sum, the Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available Diagnostic Codes and the 
medical evidence of record, the Board finds that the veteran 
is not entitled to an evaluation in excess of 10 percent 
under Diagnostic Codes 5260 or 5261.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's right knee 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).

Scars

Service connection was granted for the veteran's scars due to 
separate incident incurring in service.  The entrance and 
exit scars were caused by a gunshot wound to the right leg.  
The operative scar was due to a development of cellulites 
around the right thigh, which required an incision and 
drainage.  The heel scar was due to a laceration of the heel 
following an incident where glass was stuck in the veteran's 
right heel.  

In the July 2002 rating decision, the RO denied the veteran's 
claim for increased evaluation for right heel scar and 
operative scar.  The RO also separately rated the veteran's 
entrance scar from the right knee disability, assigning a 10 
percent evaluation, and as noted above, granted service 
connection for exit scar, assigning a 10 percent evaluation.  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  The SOC of August 2004 addressed the new 
criteria.  Therefore, the veteran has been informed of the 
new criteria and their application.  In VAOPGCPREC 7-2003, 
the VA General Counsel (GC) held that in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)(when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.). The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.  

When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49590 ( July 31, 2002). 
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's scars and evaluation will be 
under the amended provisions for evaluating scars from August 
30, 2002.

Review of the record shows that the operative scar, entrance 
scar, exit scar, and heel scar are all assigned under 
Diagnostic Code 7804.  

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (prior to August 30, 2002).  This is the highest 
available evaluation under this code.  

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 
2002).

Under the new criteria, a 10 percent evaluation remained the 
highest evaluation available under Diagnostic Code 7804.  In 
addition, a disability evaluation in excess of 10 percent may 
still be assigned under Diagnostic Code 7805, which evaluates 
scars based upon limitation of function of the part affected.  
38 C.F.R. § 4.118 (2004).

VA examination report dated in March 2001 noted that the 
veteran complained of tenderness with his scars.  Examination 
of the scarring noted a right lateral thigh scar (operative 
scar), measuring 11 cm. x. 1 cm.  The operative scar is more 
circular and measured 4.5 cm. x 2 cm. This was an irregular 
scar.  The entrance scar measured 1.5 cm. and was consistent 
with an entry wound from a bullet.  The exit scar was 
irregular, measuring 5.5 cm. x. 2.5 cm.  The heel scar 
measured 2.5 cm in diameter and was quite tender on 
palpation.  

VA examination report dated in July 2004 noted a superficial 
scar that the veteran complained was tender, but was fairly 
benign in appearance.  It was approximately 1 cm. wide, 9 cm. 
long, running along the anterior thigh muscle.  The anterior 
post right calf scar measured 2 cm. wide x. 5 cm. long.  The 
veteran complained that this scar was tender, but examination 
revealed no adhesions or deformities.  There was also no deep 
muscle defects.  A 1 cm. scar in the lateral lower right leg 
appeared to have some slight adhesions to the deep tissue, 
and was slightly tender to touch, but no ulcerations.  
Examination of the right heel noted a large callous on his 
right heel, but basically no visible scar.  He was tender 
overlying this callous of the right heel.  No further 
complications noted on examination.  

VA examination report dated in November 2004 noted a 6-cm. 
scar over the right lateral thigh and another punctate 3 x. 2 
cm. scar superior and lateral to that.  The scar itself is 
tender for the veteran on examination, however, there is no 
palpable defect for him, and there is no palpable mass or 
lesion.  

Upon review, there is no basis for a rating in excess of 10 
percent for any of the scar disabilities.  As noted above, 10 
percent is the highest evaluation available under Diagnostic 
Code 7804 under either the old or new criteria.  Moreover, 
the veteran did not exhibit any compensable limitation of 
motion to warrant an increased evaluation under Diagnostic 
Code 7805.  

As for other diagnostic codes, under the revised regulations, 
scars other than of the head, face, or neck, are rated under 
Diagnostic Codes 7801.  Diagnostic Code 7801 pertaining to 
scars, other than head, face, or neck, that are deep or that 
cause limited motion: Area or areas exceeding 144 square 
inches (929 sq. cm.) warrant a 40 percent rating; area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent rating; area or areas exceeding 12 square inches (77 
sq. cm.) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.

The notes pertaining to these regulations (re-numbered) are 
shown below:
(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

In this case, the clinical evidence, including the VA 
examination report findings, does not demonstrate that the 
any of the veteran's service-connected scars exceed 12 square 
inches (77 sq. cm.) to warrant a higher evaluation under 
Diagnostic Code 7801.  As such, there is no basis for higher 
evaluation for the veteran's operative scar, entrance scar, 
exit scar, or heel scar.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's scars 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).

Right Calf Disability

Service medical records show that the veteran received a 
gunshot wound in his right leg, requiring surgery, care and 
treatment.  In a July 2002 rating decision, the RO granted 
service connection for wound, Muscle Group XI, right lower 
extremity weakness, pain, and slight calf atrophy, and 
awarded a 10 percent evaluation.  The present appeal involves 
the veteran's claim that the severity of his service-
connected right muscle disability warrants a higher initial 
evaluation.  

With respect to the shell fragment wounds, the Board notes 
that the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate 
to evaluation of muscle injuries were revised effective July 
3, 1997.  As the veteran filed his claim after 1997, the 
revised provisions will be applied in this case. 

The revised provisions of 38 C.F.R. § 4.55, in pertinent 
part, provide that:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through- and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under DC 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
§ 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle damage: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in electro- 
diagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezium and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 
C.F.R.§  4.56 (d)(4)(2004).

The RO rated the veteran's service-connected wound, Muscle 
Group XI, as moderate under the provisions of Diagnostic Code 
5311.  Under Diagnostic Code 5311: an evaluation of 10 
percent is warranted for moderate functional impairment; 20 
percent evaluation is warranted for moderate-severe 
functional impairment and; 30 percent evaluation is warranted 
for severe functional impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2004).  

In his testimony before the undersigned Judge in February 
2005, the veteran indicated that his calf muscle aches for no 
particular reason.  The veteran believed that lack of calf 
muscle and thigh muscles are preventing him from having 
proper function in his right leg.  It is noted that the 
veteran is not service-connected for muscle damage associated 
with abscess excision of the right lateral thigh, but is 
service-connected for nerve damage of the right lateral 
thigh.  However, neither of these issues are before the Board 
on appeal at this time.  

VA examination report dated in March 2001 noted the veteran's 
gunshot wound and exit wound in his right calf.  
Circumference of the right calf measured 38.5 cm., which was 
1 cm. less than the circumference of the left calf.  
Examination noted strength was diminished in the right leg 
with hip flexion, extension and flexion of the lower leg, and 
dorseflexion of the feet bilaterally.. The examiner indicated 
that there was no evidence of significant muscle atrophy in 
the legs.  

VA examination report dated in July 2004 indicated that the 
veteran complained of daily pain in the calf, where the scar 
was located.  The examiner noted that the veteran's history 
was somewhat complicated by the fact that he has severe 
peripheral vascular disease due to years of diabetes under 
poor control and continual tobacco abuse.  He also suffered 
osteomyelitis and amputation of his right great toe as a 
result of his diabetes and peripheral vascular 
disease/tobacco abuse.  The examiner opined that as a 
complication of this, he wears an AFO brace on his ankle to 
help him with his ambulation, and has generally had 
deterioration of his right extremity.  

Examination showed no deep muscle defects in the right calf 
with no adhesions or deformities.  The examiner that the 
veteran's general medical complications were not the result 
of his gunshot wound and that there was no further indication 
to state that the difficulties with the veteran's right leg 
are anything but complications of diabetes and vascular 
disease, compounded by tobacco use. 

Examination report dated in November 2004 noted that the 
veteran complained of losing 25 percent of his right leg 
muscle.  The veteran stated that his lateral thigh was very 
painful for him and there is a hole where the muscle used to 
be where you can pretty much go to bone.  Examination showed 
that the veteran had significant right calf atrophy and was 
missing the great toe on the right foot in February 2004.  
Hip flexor strength on the right thigh was assessed at 4 out 
of 5 and knee extension strength was 5 out of 5.  He had 
dramatic decreased vibratory sensation of both lower 
extremities to the ankle bilaterally.  

Upon review, the medical evidence, particularly the three VA 
medical examination reports, fail to show indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of the right calf muscle compared with the 
sound side to warrant a moderate-severe evaluation under 
Diagnostic Code 5311.  There is right calf atrophy and less 
circumstance noted in the June 2001 examination report, but 
not enough to warrant a higher evaluation.  Significantly, 
there was no atrophy noted in the July 2004 VA examination 
report.  Furthermore, there is no objective evidence of 
prolonged infection, or sloughing of soft parts, or a record 
of cardinal symptoms consisting of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, or, evidence of 
inability to keep up with work requirements due to calf 
muscle disability.  

While the November 2004 VA examination report findings 
support the veteran's contentions that he is experiencing 
serious right calf problems, the objective medical evidence, 
particularly the July 2004 VA examination report, 
demonstrates that these symptoms are not related to residuals 
of his gunshot in service, but are related to non-service 
connected disorders.  As such, the claim for a higher initial 
disability evaluation for right calf disability is denied.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's right calf 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2004).



III.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation, or, with less disability, if certain 
criteria are met.  Where the schedular rating is less than 
total, a total disability rating for compensation purposes 
may be assigned when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).  

Those criteria are not satisfied in the instant case.  The 
veteran is currently service connected for 10 disorders: 
right heel scar (10 percent), residuals of excision of 
abscess, right lateral thigh with tenderness (10 percent), 
flat feet (10 percent), right lower extremity weakness, pain, 
and slight calf atrophy (10 percent), exit wound scar, right 
calf (10 percent), gunshot wound, residuals of right 
popliteal area, including a right knee disability (10 
percent), right popliteal entrance wound, scar (10 percent), 
residuals of nose fracture (0 percent), residual scar from 
appendectomy (0 percent), and nerve damage of the right 
lateral thigh associated with residuals of excision of 
abscess, right lateral thigh with tenderness (0 percent).  
These disorders are deemed to be 60 percent disabling when 
considered on a combined basis and no disorder is at 40 
percent disabling at any time during the claim.  38 C.F.R. § 
4.25 (2004).  

The failure to satisfy the criteria of 38 C.F.R. § 4.16(a), 
however, does not necessarily preclude the assignment of TDIU 
benefits, in that such benefits can be assigned on an 
extraschedular basis; see 38 C.F.R. § 3.321 (2004).  In 
circumstances such as the instant case, where the veteran is 
less than totally disabled under the schedular criteria, it 
must be found that service- connected disorders, and service-
connected disorders alone, prevent him from securing and 
maintaining substantially gainful employment.  The fact that 
a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2004).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

Subsequent thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria includes a 
subjective standard.  It was also determined that 
"Unemployability" is synonymous with the inability to 
secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91 (1991).  In determining whether a veteran is 
entitled to individual unemployability, neither his 
nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, in deciding the claim, the Board may not favorably 
consider the effects of the veteran's nonservice-connected 
disabilities with respect to their degree of interference 
with the veteran's employability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If total 
industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

In his claim for TDIU, the veteran testified in June 1999 
that he had not worked since 1985, had been retired from the 
Department of Corrections in California since 1984, and had 
worked for a year and four months thereafter as a city judge 
in Montana, but quit because he did not like what was going 
on.  He submitted evidence at that time showing that he was 
rejected for a house supervisor position with the United 
States Department of Agriculture.  He testified that he was 
told that he could not have the job because he failed the 
physical due to his right leg.  He applied for other jobs, 
including with the Air Force and Navy as a security guard or 
GS-5 policeman, but was again rejected due to his right leg 
problems.  

At his videoconference hearing before the undersigned judge 
in February 2005, the veteran attested that he had not worked 
full time for 12 years.  He believes the problems with his 
altered gait, right leg, and back prevent him from 
maintaining consistent employment.  He recalled that he lost 
the last full time job because of all the sick time he used, 
specifically three to fours days off sick one time and then 
short time later took another three to four days off.  His 
employer stated that he was unreliable and fired him.  The 
veteran testified that when he is asked by potential 
employers about his medical problems, he tells them about his 
service-connected problems and then they don't hire him.  He 
indicated that he is not currently receiving Social Security 
disability benefits.  

In the November 1995 rating decision, the RO denied the 
veteran's claim on the basis that, although considered 
unemployable, it was due to nonservice-connected factors.  
Indeed, the record included neuropsychological evaluation 
from Dr. Day dated in February 1995, who essentially 
indicated that despite the veteran's education background, 
which included a GED and two years of junior college, the 
veteran would not be employable due to his physical and 
psychological difficulties.  (emphasis added).  This 
evaluation was also supported by a March 1995 vocational 
rehabilitation evaluation, which came to the same conclusion.  
Moreover, a February 1992 Social Worker report indicated that 
the veteran would not be able to hold a job due to his 
passive/aggressive personality traits.  The report noted that 
he had a history of serious difficulties in maintaining 
adequate working relationships with coworkers and 
supervisors.  

Despite the veteran's testimony, the objective evidence 
received both prior to and since the November 1995 rating 
decision has failed to show that the inability to obtain 
suitable gainful employment was solely due to his service-
connected disabilities.  Furthermore, even if the evidence 
showed that he was unemployable due to his right leg 
problems, the objective medical evidence does not demonstrate 
that the gait or ambulatory problems with his right leg are 
directly attributable to his service-connected disabilities.  
As noted above, the June 2004 VA examiner essentially 
concluded that the difficulties related to his right leg are 
complications of diabetes and vascular disease, compounded by 
tobacco use.  None of these are service-connected 
disabilities. 

In sum, the Board notes that the record does contain 
sufficient evidence in the file to the effect that the 
veteran is unemployable.  However, the objective medical 
evidence indicates that while the veteran is unable to obtain 
substantial gainful occupation, it is not as a result of 
service-connected disabilities.  There is no objective 
evidence to substantiate the veteran's claim that he is 
unable to secure or follow a substantially gainful occupation 
solely due to his service-connected disabilities.  

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support the veteran's claim that his service-
connected disabilities, alone, prevent him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience, and without regard to 
age or nonservice-connected disabilities.  The veteran's 
education and job experience provide him with the ability to 
obtain suitable gainful employment, despite his service-
connected flat feet, multiple scars, residuals of a fractured 
nose, and thigh and calf disabilities.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted.  38 
C.F.R. § 4.16(b) (2004).

IV.  Conclusion

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against service connection 
for low back disability, all the increased evaluations 
claims, and entitlement to TDIU.  Since the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claims are 
denied.














ORDER

Entitlement to service connection for lower back disorder is 
denied.

Entitlement to an increased evaluation for right knee 
disability, residual orthopedic component of gunshot wound, 
right popliteal area (right knee disability), currently 
evaluated as 10 percent disabling, is denied.  

Entitlement to an increased disability evaluation for scar, 
post operative residuals of abscess excision, lateral aspect 
of right thigh (operative scar), currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for scar, residuals of 
gunshot wound, right popliteal area (entrance scar), 
currently evaluated as 10 percent disabling, is denied.  

Entitlement to a higher initial evaluation for scar, right 
calf, residuals of gunshot wound (exit scar), currently 
evaluated as 10 percent disabling, is denied. 

Entitlement to an increased evaluation for scar, residuals of 
laceration, right heel (right heel scar), currently evaluated 
as 10 percent disabling, is denied.

Entitlement to a higher initial evaluation for right lower 
extremity weakness, pain, and slight calf muscle atrophy, 
residuals of gunshot wound (right calf disability), currently 
evaluated as 10 percent disabling, is denied. 

Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU) is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


